                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                    Case No. 15-CR-83-1-JPS
 v.

 TERRY CUNNINGHAM,
                                                                    ORDER
                       Defendant.


1.       INTRODUCTION

         On May 4, 2020, Terry Cunningham (“Defendant”) filed a motion for

compassionate release to which the Government responded. (Docket #304,

#307). Defendant filed a reply brief and two supplements thereafter in

support of his motion. (Docket #309, #310, #311). The Government

submitted an additional response on July 27, 2020. (Docket #313). For the

reasons discussed herein, the Court grants Defendant’s motion.

2.       RELEVANT FACTS

         2.1.   Defendant’s Background

         Defendant is a 54-year-old inmate at Federal Correctional Institution

(“FCI”) Elkton. (Docket #307-3 at 1). He suffers from, among other things,

morbid obesity, Meniere’s disease (a disorder of the inner ear that causes

vertigo and fluctuating hearing loss), stage III kidney disease, anemia, sleep

apnea, hyperlipidemia, edema, and dermatitis. (Id. at 1–2; Docket #304-7 at

1, #304-3 at 1, #304-6 at 13–14).

         In 2016, Defendant pled guilty to an information charging him with

Conspiracy to Possess with Intent to Distribute and Distribute 100 Grams

or More of Heroin in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846.



     Case 2:15-cr-00083-JPS Filed 07/29/20 Page 1 of 9 Document 316
(Docket #189, #212). Defendant’s partner, Cheryl McArthur, and other

family members were also involved in this distribution scheme, which they

ran out of Defendant’s Milwaukee residence. (Docket #248 at 8). This Court

sentenced Defendant to eighty-four months of imprisonment followed by

four years of supervised release. (Docket #268 at 2–3). Defendant engaged

in the offense conduct while on supervised release in another case, Case No.

98-CR-170-LA, in which he was convicted of Possession with Intent to

Distribute Methadone. See (Docket #248 at 7–11, 22–24, 38). Defendant’s

tentative release date is August 18, 2022 and he is eligible for home

detention on February 18, 2022. (Docket #304 at 3, #307 at 7 n.1).

       2.2.   FCI Elkton

       Defendant has been incarcerated since November 2016 and has been

at FCI Elkton since November 15, 2019. (Docket #268 at 2, #307-3 at 1). He

seeks compassionate release from FCI Elkton due to COVID-19, which

poses significant health risks to persons with some of Defendant’s

aforementioned medical conditions. Although the transmission of the virus

can be prevented or delayed by taking certain precautions, such as frequent

sanitizing and social distancing, it is difficult to carry out such practices

most prisons,1 and, allegedly, particularly difficult at FCI Elkton. See

(Docket #304 at 7–12); see also Wilson v. Williams, 961 F.3d 829, 833-35 (6th



       1 Because “[c]orrectional and detention facilities can include custody,
housing, education, recreation, healthcare, food service, and workplace
components in a single physical setting,” the Centers for Disease Control and
Prevention has recognized that such facilities present “unique challenges”
regarding the control of COVID-19 transmission amongst both inmates, staff, and
visitors. Ctrs. for Disease Control and Prevention, Interim Guidance on Management
of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html (last visited July 28, 2020).


                            Page 2 of 9
 Case 2:15-cr-00083-JPS Filed 07/29/20 Page 2 of 9 Document 316
Cir. 2020). As of July 28, 2020, there are 155 COVID-19 positive inmates, 9

inmate deaths, and 848 inmates have recovered at FCI Elkton.2

         In its response, the Government mentions all of the efforts FCI

Elkton has taken and continues to take to keep inmates and staff safe from

COVID-19. See (Docket #313 at 4–5). For example, the prison has increased

its testing and maintains general population, isolation, and quarantine

units. (Id. at 5). The Government also points out that since it filed its last

brief on May 15, 2020, no additional inmate deaths have occurred. (Id. at 4–

5).

3.       LEGAL STANDARD

         Under 18 U.S.C. § 3582(c)(1)(A)(i), the Court can modify a term of

imprisonment, after the defendant has exhausted his administrative rights,

if “extraordinary and compelling reasons warrant such a reduction.” The

reduction must also be “consistent with applicable policy statements issued

by the [United States] Sentencing Commission.” Id. § 3582(c)(1)(A).

         Commentary to the applicable policy statement explains that

“extraordinary and compelling reasons exist” when “the defendant is

suffering from a serious physical or mental condition [] that substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he . . . is not expected

to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).

         The policy statement also requires that the Court determine whether

“the defendant is not a danger” to others or the community “as provided in

18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).



         Fed.
         2       Bureau        of         Prisons,        COVID-19      Cases,
https://www.bop.gov/coronavirus (last visited July 28, 2020).


                                Page 3 of 9
     Case 2:15-cr-00083-JPS Filed 07/29/20 Page 3 of 9 Document 316
         Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

Id. Pursuant to § 3553(a), when determining the sentence to be imposed the

Court shall consider, among other things: the nature and circumstances of

the offense; the defendant’s history and characteristics; and the need for the

sentence to (1) reflect the seriousness of the offense, promote respect for the

law, and provide just punishment, (2) afford adequate deterrence, (3)

protect the public, and (4) provide the defendant with effective training,

care, and/or treatment.

4.       ANALYSIS

         4.1.   Exhaustion

         Before granting a motion for compassionate release, the defendant

must either “fully exhaust[] all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or at

least 30 days must have lapsed “from the receipt of such a request by the

warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). In its brief, the

Government acknowledges that because thirty days have passed since the

warden at FCI Elkton received, and denied, Defendant’s request for

compassionate release, Defendant has exhausted his administrative

remedies. (Docket #304-2, #307 at 9). Therefore, Defendant satisfies this

requirement.

         4.2.   Extraordinary and compelling reasons

         The Court finds that Defendant presents extraordinary and

compelling reasons warranting his release. Several district courts have

recognized that an inmate’s medical conditions, in conjunction with both

his or her living quarters and the status of the COVID-19 outbreak at one’s

prison, constitute “extraordinary and compelling reasons” for an inmate-


                                Page 4 of 9
     Case 2:15-cr-00083-JPS Filed 07/29/20 Page 4 of 9 Document 316
defendant’s compassionate release. See United States v. Park, No. 16-cr-473

(RA), 2020 WL 1970603, at *4 (S.D.N.Y. Apr. 24, 2020) (holding that

defendant had established extraordinary and compelling reasons

warranting her release due to her preexisting medical issues, which

increased her risk of serious illness from and heightened susceptibility to

COVID-19, and the nature of the outbreak at FCI Danbury); United States v.

Perez, 17 Cr. 513-3 (AT), 2020 WL 1546422, at *4 (S.D.N.Y. Apr. 1, 2020)

(finding   that   extraordinary    and    compelling    reasons    existed   for

compassionate release where inmate-defendant was unable to provide self-

care due to his physical condition and being confined to a small cell where

“social distancing [was] impossible . . . .”); United States v. Somerville, 2:12-

CR-225-NR, 2020 WL 2781585, at *1, *9 (W.D. Pa. May 29, 2020) (granting

release of inmate-defendant because his obesity, hypertension, and asthma

“coupled with a showing of [a] sufficiently non-speculative risk of

infection” at a prison with an “open, dorm-like shared space” where social

distancing was “impossible”); United States v. Brooks, Case No. 07-cr-20047-

JES-DGB, 2020 WL 2509107, at *6 (C.D. Ill. May 15, 2020) (determining that

the defendant, who suffered from morbid obesity, severe and chronic

asthma, and high blood pressure, and was recovering from recent surgery

at an institution with a serious COVID-19 outbreak, had demonstrated

extraordinary and compelling reasons for release).

       According to the Centers for Disease Control and Prevention

(“CDC”), those with chronic kidney disease or obesity (defined as a person

with a body mass index of 30 or higher “are at increased risk of severe




                            Page 5 of 9
 Case 2:15-cr-00083-JPS Filed 07/29/20 Page 5 of 9 Document 316
illness from COVID-19.”3 Persons with hypertension or high blood pressure

“might be at an increased risk for severe illness from COVID-19.”

Defendant suffers from all of these aforementioned conditions, to some

extent. In light of the CDC’s updated guidance which added “kidney

disease” to its aforementioned list, the Government acknowledges that

Defendant has established extraordinary and compelling reasons. (Docket

#313 at 2). However, it argues that the Court must consider the totality of

the circumstances, including the § 3553(a) factors, which the Court analyzes

in Section 4.3, supra.

       The Government urges the Court to consider whether the inmate is

more likely to contract COVID-19 if he is released than if he remains

incarcerated. Notably, the Government does not provide a citation to

support its proposition. However, it is of no consequence in Defendant’s

case because the Court is sentencing Defendant to supervised release with

a one-year term of home detention. Therefore, Defendant’s exposure to the

virus will certainly be limited by this condition.

       4.3.   § 3553(a) FACTORS

       The Court has concerns about granting Defendant’s release in light

of the § 3553(a) factors. Defendant’s engaging in a heroin trafficking

conspiracy while on supervised release for another drug-related offense

shows blatant disregard for the law. Further, if the Court grants his release,



       3 Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19):          People   with      Certain      Medical      Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last
visited July 22, 2020).


                            Page 6 of 9
 Case 2:15-cr-00083-JPS Filed 07/29/20 Page 6 of 9 Document 316
he would be going back to the location (his residence) where the trafficking

took place and he would be staying with some of his co-defendants (his

partner, Cheryl McArthur, and son, Najon Cunningham). Defendant’s

inability to work could potentially entice him to again turn to lucrative

criminal activity. When considering the safety of the community, as it must

pursuant to the Sentencing Guidelines policy statement, the Court is

cognizant of the negative consequences that the drug trade has throughout

a community. See United States v. Body, Case No. 18 CR 503-1, 2020 WL

2745972, at *2 (N.D. Ill. May 27, 2020) (explaining that if “seriousness of the

crime” was the sole consideration, the Court would deny the defendant’s

motion for compassionate release because he was an “unrepentant drug

dealer who has peddled dangerous substances” causing harm to users and

the community).

       The Court is also cognizant that Defendant has possessed firearms

and illegal explosives in the past, which the Government argues makes him

a danger to the community. See, e.g., (Docket #248 at 22). The Court notes

that the incident the Government points to occurred over two decades ago,

in 1998. (Id.) Further, the Court believes that the conditions of supervised

release with a term of home detention should abate the Government’s

concerns.

       The Court notes that Defendant complied with all rules while on

pretrial release in this case. (Docket #304 at 26). Defendant also states that

he has had no disciplinary issues while incarcerated. (Id. at 3). He has

completed over half of his term of imprisonment. Had Defendant served a

lesser amount of time in prison, that would certainly undermine some of the

factors outlined in § 3553(a). See United States v. Jimison, Criminal No. 4:08-

CR-11-DPJ-LRA, 2020 WL 3213429, at *4 (N.D. Miss. June 15, 2020) (noting


                            Page 7 of 9
 Case 2:15-cr-00083-JPS Filed 07/29/20 Page 7 of 9 Document 316
that because the defendant had only served a “small fraction[]” of his

sentence, “immediate release would not ‘reflect the seriousness of the

offense’ or the need ‘to provide just punishment for the offense’ . . . .”)

(quoting 18 U.S.C. § 3553(a)(2)(A); and United States v. Garcia, No. 16-cr-719-

2 (RJS), 2020 WL 2539078, at *3 (S.D.N.Y. May 19, 2020) (“Cutting [the

defendant’s] sentence in half would undermine its deterrent effect and

would likely increase [the defendant’s] chance of recidivism.”).

       In order to address the Court’s concerns about punishment and

deterrence, the Court will impose a term of home detention. Because

Defendant has served more than half of his term of imprisonment and

because Defendant will be subject to a term of home detention, the Court is

satisfied that the updated sentence imposed will not undermine the factors

outlined in § 3553(a)(2). If Defendant is genuinely fearful of his

susceptibility to COVID-19 while incarcerated, then he should be deterred

from committing future crimes or violating the conditions of his supervised

release. United States v. Grubbs, CR16-228 TSZ, 2020 WL 3839619, at *3 (W.D.

Wash. July 8, 2020) (“The Court, however, is persuaded that the potentially

dire consequences to defendant’s health if he violates the conditions of

supervised release and is returned to custody will motivate him to be

compliant and cooperative.”). Thus, after giving much consideration to the

§ 3553(a) factors, the Court grants Defendant’s motion and reduces his term

of imprisonment to time served. The Court reduces Defendant’s sentence

conditioned upon a modification of the terms of Defendant’s supervised

release to add a requirement that he serve one (1) year of that release on

home detention.




                            Page 8 of 9
 Case 2:15-cr-00083-JPS Filed 07/29/20 Page 8 of 9 Document 316
       Accordingly,

       IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #304) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant Terry Cunningham’s

term of imprisonment is reduced to “time served”;

       IT IS FURTHER ORDERED that Defendant’s conditions of

supervised release are modified to include a term of home detention for one

(1) year;

       IT IS FURTHER ORDERED that the Government’s motions to seal,

(Docket #308, #314) be and the same are hereby GRANTED; and

       IT IS FURTHER ORDERED that the Bureau of Prisons take all steps

necessary to immediately release Defendant Terry Cunningham from

incarceration pursuant to the amended judgment, which follows.

       Dated at Milwaukee, Wisconsin, this 29th day of July, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                            Page 9 of 9
 Case 2:15-cr-00083-JPS Filed 07/29/20 Page 9 of 9 Document 316
